Citation Nr: 0004004	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-46 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
January 1984.  He has indicated that he had an additional 
period of service with a unit of the Army National Guard of 
Pennsylvania, from March 1989 to June 1990.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a December 1993 rating action.  
In January 1994, the veteran expressed his disagreement with 
that aspect of the rating decision which had denied service 
connection for a psychiatric disability.  Subsequently, he 
expressed disagreement with that portion of the rating action 
which had denied service connection for headaches, at a 
hearing conducted at the RO in June 1994.  A statement of the 
case was issued in September 1994, and the veteran's appeal 
was perfected upon the receipt of a VA Form 9 (Appeal to 
Board of Veterans' Appeals) at the RO in October 1994.

Another hearing at which the veteran testified was conducted 
at the RO in October 1994, and a supplemental statement of 
the case was issued in December 1994.  Subsequently, the case 
was forwarded to the Board in Washington, DC, and, in April 
1997, the Board remanded the appeal to the RO for additional 
development.  In July 1999, a supplemental statement of the 
case was issued, and the case was returned to the Board.  

FINDINGS OF FACT

1.  The veteran's assertion that he has a chronic headache 
disability which is related to service is not supported by 
medical evidence that would render the claim for service 
connection for that disability plausible under the law.  

2.  The veteran does not have a current, clear diagnosis of 
PTSD, and there is no credible supporting evidence that his 
claimed in-service stressors actually occurred.  

3.  The veteran has been diagnosed to have a bipolar 
disorder, which a VA examining physician has suggested had 
its onset during service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for headaches.  38 U.S.C.A. § 5107 (West 
1991).

2.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).  

3.  The veteran has submitted a well-grounded claim for 
service connection for a psychiatric disorder other than 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered regarding these claims 
is whether they are well grounded.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If they 
are not, they must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See Morton v. West, 12 
Vet.App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).

I.  Headaches

A review of the veteran's service medical records reflects a 
few occasions when he was noted to have complained of 
headaches.  These occurred in 1980 and 1981, when the 
headaches were apparently noted among symptoms associated 
with bronchitis and/or a viral syndrome being treated at the 
time.  Subsequently dated service medical records do not 
reflect any further pertinent complaints and, when the 
veteran underwent examination shortly before his discharge 
from service in November 1983, there were no abnormalities 
noted upon clinical evaluation.  

The post-service medical records reflect a complaint of 
headaches, which apparently occurred in 1988.  Significantly, 
however, this record did not reflect that any specific 
chronic headache disorder was diagnosed.  Subsequently dated 
records reflect that the veteran reported experiencing 
headaches, when he was examined for VA purposes in October 
1993.  Again, however, no specific chronic headache disorder 
was diagnosed, and no subsequently dated records reflect the 
presence of a specific chronic headache disorder.  Indeed, 
during a psychiatric examination conducted for VA purposes in 
October 1998, the examiner recorded that the veteran said he 
no longer experienced headaches.  

Under the foregoing circumstances, it is the Board's 
conclusion that the veteran has failed to submit evidence of 
a well-grounded claim of service connection for headaches, 
since he has not submitted competent evidence that he 
currently has the disability for which benefits are sought.  
As has been held by the Court, "[i]n the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992).  

As set forth above, the veteran's service medical records do 
reflect a number of isolated occasions when the veteran 
complained of headaches.  Those complaints, however, were 
apparently only symptoms of other problems, e.g., bronchitis 
or a viral syndrome.  The records do not show that a specific 
headache disability was ever diagnosed.  Furthermore, the 
post-service medical records also fail to show the presence 
of a specific diagnosis of a headache disability.  Rather, 
they show isolated headache complaints, several years after 
service, and, indeed, a recent report that the veteran no 
longer experiences headaches.  

In view of the foregoing, a fundamental requirement for a 
well-grounded claim as imposed by 38 U.S.C.A. § 5107 has not 
been met.  There is no competent evidence currently 
reflecting the presence of a distinct headache disability, 
and there is no competent evidence linking any isolated 
headache complaints to service.  See Caluza, supra.  In the 
absence of a well-grounded claim, there is no duty to assist 
the veteran further in the development of that claim.  If a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993).  Accordingly, as claims that are not well grounded do 
not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for 
headaches, must be denied.  

II.  PTSD

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet.App. 128 (1997).  

A review of the evidence in this case reflects that the 
veteran has a number of psychiatric diagnoses.  Among these, 
however, is PTSD, which at least one VA physician, following 
an examination in 1993, apparently concluded was related to 
experiences the veteran described from service.  Under these 
circumstances, it may be concluded that the veteran's claim 
for service connection for PTSD is well grounded.  

Although we have determined that the veteran's PTSD claim is 
well grounded, that does not necessarily mean the claim will 
be granted.  As the Court has emphasized, 

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163 (1996); West v. 
Brown, 7 Vet.App. 70, 76 (1994).  Moreover, service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).

As to the initial element which must be satisfied to award 
service connection for PTSD, a current clear medical 
diagnosis of PTSD, as mentioned above, the medical evidence 
in this case shows that the veteran has actually had several 
psychiatric diagnoses.  In addition to PTSD, these have 
included an anxiety-adjustment disorder, a bipolar disorder, 
and a schizoaffective disorder.  While we do not mean to 
imply that it is not possible to have more than one 
psychiatric illness at the same time, we nevertheless 
observe, and find it significant that, on those occasions 
when the veteran has been diagnosed to have PTSD, it usually 
has not been the only psychiatric diagnosis listed.  On the 
other hand, there are several records reflecting various 
other psychiatric diagnoses, none of which include PTSD.  

More important, however, following the initial diagnosis of 
PTSD (and bipolar disorder) in 1993, the medical records 
dated over the next two years show that any time PTSD was 
included among the veteran's diagnoses, it was qualified in 
some way.  Specifically, these records show the veteran was 
described as having only possible PTSD, or PTSD by history, 
or symptoms of PTSD.  Other records during this period show 
that those treating the veteran thought PTSD should be 
"ruled out," or only that the veteran's behavior was 
suggestive of elements of PTSD.  We refer, in this regard, to 
the following:  June 1994 letter from a VA physician; 
September-October 1994 VA hospital discharge summary; October 
1994 letter from a VA social worker; October 1994 letters 
from VA physicians; December 1994 letter from a VA physician; 
April 1995 memorandum from a VA physician; and November 1996 
VA hospital discharge summary.  Those comments and findings 
unmistakably suggest that the diagnosis of PTSD in this 
veteran's case is uncertain. 

Thereafter, records dated in 1997 again show diagnoses of 
PTSD (as well as bipolar disorder), without the 
qualifications noted in the preceding paragraph, but there is 
no explanation provided in these records explaining the basis 
for concluding that PTSD is the veteran's appropriate 
diagnosis.  Moreover, following an examination by VA in 
October 1998, during which the examining physician reviewed 
the evidence of record, it was concluded that the events the 
veteran described as causing PTSD (discussed more 
specifically below) were insufficient to support a diagnosis 
of PTSD.  As a result, it was this examining physician's 
conclusion that the veteran did not have PTSD; rather, that 
examiner diagnosed the veteran to have "Bipolar disorder, 
depressed."  

Given the veteran's various psychiatric diagnoses over the 
years, together with the records which only suggest PTSD as 
the veteran's diagnosis, and the conclusion, reached when the 
veteran most recently underwent VA examination, that he does 
not have PTSD, the Board finds that the medical evidence in 
this case does not support the conclusion that the veteran 
has a current, clear medical diagnosis of PTSD.  

In the absence of a current, clear medical diagnosis of PTSD, 
there is no basis for awarding service connection for that 
disability, and the Board need not address whether there 
exists credible supporting evidence that the veteran's 
claimed in-service stressor(s) actually occurred.  
Nevertheless, with respect to that aspect of the veteran's 
claim, it must be observed that the current record does not 
include the supporting evidence necessary to establish that 
in-service stressors to support a diagnosis of PTSD occurred. 

The actual stressors the veteran has described include 
serving as a guard (of an ammunition depot, apparently) in 
Alaska during a period when native Alaskans were involved in 
a land dispute with the Federal government, and that he was 
apparently fired upon by some of those individuals.  Another 
event he related was inspecting grounds for possible land 
mines, in connection with security precautions taken during a 
visit to South Korea by then President Reagan, and finally, 
being accidentally struck in the forehead by an ejecting 
cartridge when his squad leader fired an M-16 rifle close to 
his head, during training (this incident appears to have been 
described as the veteran's being "shot" by his squad 
leader).  

As an initial matter, we note that the veteran's stressors 
are not related to combat.  He has not contended as much, and 
he did not serve during any period of war.  Moreover, there 
have been no corroborative records obtained from any official 
source confirming the events the veteran described.  None of 
the veteran's service medical or personnel records confirms 
that the described events occurred and, indeed, in a January 
1998 letter from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), it was noted that that 
organization was unable to document that the unit to which 
the veteran was assigned in Alaska came under fire, or that 
elements of the unit to which the veteran was assigned in 
South Korea were detailed to search for mines.  USASCRUR also 
reported that there were also no records showing that the 
veteran was shot during his training, as he had described.  

As to the incident regarding being wounded by a discharge 
from his squad leader's rifle, there is an entry in the 
veteran's service medical records in June 1980, when he was 
treated for a forehead laceration.  The description of the 
injury was as follows:  "Pt [patient] was on range and M-16 
triggered & round hit pt in Forehead."  It must be noted 
that subsequent service records refer to this laceration as 
caused by a flash suppressor cover, or an M-16 dust cover.  
In any event, no sutures were required to treat this 
laceration, the veteran was returned to duty, and no follow-
up care was apparently required.  That account is consistent 
with the veteran's testimony at his October 1994 hearing, 
when he stated that there was no stitching and no 
hospitalization following the incident.  Under these 
circumstances, the Board does not find that these facts 
constitute credible supporting evidence that the veteran was 
shot by his squad leader with an M-16, or by anyone else in 
service.  

As set forth above, it is the Board's conclusion that the 
evidence in this case fails to reflect the presence of a 
current, clear diagnosis of PTSD.  Furthermore, we find that 
there has been no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred, and 
under these circumstances, the criteria set forth in Gaines, 
supra, and as required by applicable statutes and 
regulations, to establish service connection for PTSD are not 
met.  Accordingly, the veteran's appeal in this regard must 
be denied. 

III.  Psychiatric Disorder Other Than PTSD

As described above, the evidence in this case shows that the 
veteran has been diagnosed to have various psychiatric 
diagnoses.  These have frequently included bipolar disorder, 
and, as also mentioned above, when he was last examined for 
VA purposes in October 1998, the veteran's diagnosis was 
bipolar disorder.  Although the service medical records 
currently associated with the claims file do not reflect any 
complaints or treatment for a psychiatric disorder, language 
from this recent VA examination report could be read to 
suggest that this examining physician was of the opinion that 
the veteran's bipolar disorder had its onset during service.  
The particular language from the report is as follows:  

However, in this case the patient's bipolar 
condition which came apparent and began to be 
treated after his discharge from the army, appears 
to be a more likely diagnosis to have been 
service-connected.  The patients states that he 
has been drinking in the service and started to 
drink more serious after because he was hearing 
voices and he didn't realize what it was and did 
not report it to anybody, but tried to medicate 
himself by drinking.  The patient claims that he 
had been diagnosed bipolar while in the army, and 
while his drinking came to the attention of the 
physician, the review of the C-file could not 
detect the presence of such evaluation.  
Nevertheless, the posibility that the begining of 
his bipolar condition took place at the early part 
of his service.  The veteran states that he had 
been drinking after the service too, but he did 
stop when he began to have a regular treatment for 
his bipolar condition which appears to have begun 
in 1991.  At that time he also lost his headaches, 
at this time the veteran is treated by 
[medications listed].  The coincidence of the 
cessation of drinking.  While the antimanic 
medication was instituted and the possibility of 
that the beginning of drinking while in the army 
coincided with the onset of bipolar condition, 
might make a possibility that his bipolar illness 
would marit consideration.  Service-connection of 
his bipolar condition met serious consideration.  

We recognize that transcription errors in reducing the 
physician's report to writing may account for the lack of 
clarity in the text, but it does appear that the physician 
was of the opinion that the veteran's current bipolar 
disorder may well have had its onset during service.  
Construing this language as such, we conclude that the 
veteran's claim for service connection for a psychiatric 
disorder, other than PTSD (bipolar disorder), is well 
grounded.  


ORDER

Service connection for headaches is denied.  

Service connection for PTSD is denied.  

To the extent the Board has determined that the veteran's 
claim for service connection for a psychiatric disorder, 
other than PTSD, is well grounded, thereby giving rise to a 
duty to assist in its development, the appeal is granted.

REMAND

Having concluded that the veteran's claim for service 
connection for a psychiatric disorder other than PTSD is well 
grounded, the Board is of the opinion that additional 
development is necessary prior to entering a final 
determination regarding a decision on the underlying merits 
of the claim.  

As indicated above, the medical opinion regarding the time of 
onset of the veteran's bipolar disorder, and its relationship 
to the veteran's service, is not clear.  As such, the 
physician who gave his views in this regard should be given 
an opportunity to clarify his remarks.  Moreover, we note 
that there remains an open question as to the nature of any 
military service the veteran had between 1989 and 1990.  This 
is particularly important given that the record appears to 
reflect that he began to receive psychiatric treatment 
shortly after he was discharged from any such period of 
service.  Furthermore, the veteran has repeatedly mentioned 
that the possibility that he had a bipolar disorder was 
raised by physicians treating him during service.  Although 
the service records currently associated with the file do not 
support this contention, the veteran may be referring to 
treatment he received during this unverified period of 
service between 1989 and 1990.  As such, an attempt to verify 
the type of military service, if any, the veteran had after 
1984 should be made, and any records generated during that 
service should be associated with the claims file.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  The RO should contact the appropriate agency 
(e.g., the National Personnel Records Center 
and/or the Pennsylvania Army National Guard), and 
determine the nature of any military service the 
veteran had after 1984, and particularly between 
March 1989 and January 1990, and the nature of any 
such service, i.e., active duty, active duty for 
training, etc.  In the event a period of military 
service during this time is verified, the RO 
should also attempt to obtain and associate with 
the file, any service personnel and medical 
records generated during this period.  

2.  The RO should make arrangements to provide the 
veteran's claims file to the individual who 
examined the veteran in October 1998.  This person 
should be asked to review the veteran's records, 
and prepare a report in which he provides his 
opinion as to whether it is at least as likely as 
not that the veteran's current bipolar disorder 
had its onset during service, or within one year 
after the veteran's separation from any period of 
active military service.  In giving this opinion, 
there should be a discussion of the veteran's 
pertinent history with citation to any records 
supporting the conclusion provided.  In the event 
it is determined that a current examination of the 
veteran would be useful, an attempt to accomplish 
that should be made.  If the veteran fails to 
report for such an examination, the requested 
opinion should, nevertheless, still be provided.  
Furthermore, if the person who conducted the 1998 
examination is not available, that should be 
documented and an explanation provided.  The 
requested opinion should then be provided by 
another qualified physician, and, in any case, it 
should be noted in any report provided, that a 
review the veteran's claims file, including this 
Remand, took place.  

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.  

4.  Next, the RO should review the evidence of 
record and readjudicate the veteran's claim for 
service connection for a psychiatric disorder, 
other than PTSD.  If that decision remains adverse 
to the veteran, the RO should issue a supplemental 
statement of the case to the veteran and his 
representative, both of whom should be given a 
reasonable opportunity to respond before the case 
is returned to the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



